07/13/2020 10:18 FAX
      Case 1:20-cr-00027-TSK-MJA          Document 15 Filed 07/13/20 Page 1 of 1 PageID E~jo1e/o1s
                                                                                        #: 40



                                 IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

        UNITED S~’ATES OF AMERICA

        V.                                                 Case No. 1:20-cr-27
                                                                     _________________




        RETA MAYS,

                            Defendant

                                               ORDER TO SEAL

               On this day, came the United States of America and William J. Powell, United States

       Attorney for ~he Northern District of West Virginia, by Jarod J. Douglas, Assistant United States

       Attorney for ~;aid District, and moved the Court to seal the case until further Order of the Court to

       allow sufficient opportunity for the United States to make appropriate notification to the families

       of the victims of the offenses without delaying the commencement of this criminal action. It

      appearing that the interests of justice will be served, it is accordingly

              ORDJ~RE1) that the Clerk of Court shall hereby SEAL the case until further Order of

      the Court.

              IT IS FURTHER ORDERED that the Cleric of Court shall provide a copy of this Order,

      the Motion to Seal, the Information, the Indictment Waiver, the Notice of Appearance, and the

      Motion for Detention to Assistant U.S. Attorney Jarod I Douglas via e-mail to

             J.Doul~usdoj~g~v.

              DATE: July 13, 2020


                                                        THOMAS S. KLEEH
                                                        UNITED STATES DiSTRICT JUDGE
